WHITING, J.
(dissenting). I agree with the foregoing opinion, except I do not believe that, without notice to creditors and an order of distribution in the probate court of Wyoming in the Allen estate, it can be said the plaintiff tendered a marketable title.
It must be borne in mind that the fee title to this land vested in the trustees. Their power to sell the land as trustees was in *485no manner subject to control of the probate court, and, as such trustees, they had no duty to report their doings to such court. Consequently the purported order confirming their sale to Spencer was a nullity, and was not properly admissible as evidence of any fact therein recited. There is a distinction very marked between devising land to trustees to carry out certain objects of the devisor, even the payment of his debts, and appointing persons as executors, even if such executors are given full power to sell property without an order of court. Such an executor can go on and make the sale, but he sells as executor. He must report ho the court and get an order of confirmation before title vests in purchaser. If, when the will was admitted to probate, these persons named as executors and trustees had been appointed executors by the Wyoming court, they then, as executors, could have made a sale that would have passed an unquestionable title whenever such sale had been reported and confirmed. But they sold as trustees. As trustees they held the legal title, but burdened with the administration of the estate, the payment of debts, etc., just the same as if the land had been devised to them free of any trust; and the mere fact that one of the trusts imposed upon them was the payment of debts of deceased (though mind you not the Indian debts) does not in any way void the right of creditors to have the property duly probated, thus giving to the creditors, including even the Indian creditors, the right to file their claims in court and be fully protected by the statutory provisions controlling such matters.
Suppose this property had all been willed to a son of Allen; the will had been admitted to probabte in Wyoming; no executor or administrator appointed; no notice to creditors given; no decree of distribution made — would any one hold that, under a contract for sale and purchase of land calling for a marketable title, a party would have to accept from the devisee a deed to land received by him under such will? I think not, and yet this is exactly the situation here — the trustees, like the son, get title through the will but subject to probate; the court could either probate in the usual manner, giving notice to creditors, and, after time had elapsed, if claims were filed and approved, order same *486paid or require administrator to sell property to pay same, and then decree distribution to the trustees of balance of property, or the court might, without waiting, have allowed the trustees to give a bond securing creditors and then have made a decree of distribution setting over to them the lands. I do not believe a marketable title vested in the trustees or their grantees, any more than vests in any devisee under a will until there is due probation of the will and a decree of distribution.
Without the so-caled order of confirmation there i's no sufficient proof of death of Sir Charles Turner. If Turner died when it is claimed he did, it was after Allen had died, and therefore Turner was prior to his death vested with fee title to this land; certainly there should be a decree of distribution showing that the remainder, after the life estate, had vested in the other Turner.